ORDER DENYING APPEAL
This matter came before the full Court by electronic conference on Thursday, December 19, 2013. The Order that is being appealed is dated as filed on October 18, 2013. Appellant Rockman filed a Notice of Appeal on December 18, 2013. Pursuant to the HCN Rules of Appellate Procedure, R. 7(b)(1), appeals must be perfected within sixty (60) days of the order or judgment being appealed. This appeal was not filed in a timely manner as it was due on December 17, 2013. Appellant did not allow for filing within 60 calendar days as is required by the HCN Rules of Appellate Procedure. This Court hereby ORDERS;
1. That the Notice of Appeal is denied.
IT IS SO ORDERED. EGI HES-KEKJET.